DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The rejection of claims 1-7, 13 and 15-20 under 35 USC § 103 over KOLTER (US 2001/0038852 A1), in view of FANG (US 2011/0123627 A1) (at par. 4-18 of the 07/24/2020 Office action), is withdrawn in light of applicant’s 12/30/2020 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 8-12 under 35 USC § 103 over KOLTER, in view of FANG, and further in view of SHELTON (US 2007/0178152 A1) (at par. 19-23 of the 07/24/2020 Office action), is withdrawn in light of applicant’s 12/30/2020 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 8-12 under 35 USC § 103 over KOLTER, in view of FANG, and further in view of ABRAHAM (WO 2010/026467 A2, Publ. Mar. 11, 2010) and MORELLO (US 2008/0193543 A1, Publ. Aug. 14, 2008; hereinafter, “Morello”) (at par. 24-28 of the 07/24/2020 Office action), is withdrawn in light of applicant’s 12/30/2020 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.

Rejoinder
Claims 1-21 are allowable.  The restriction/election requirement made in the Office action dated June 28, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is KOLTER (US 2001/0038852 A1, Publ. Nov. 8, 2001; hereinafter, “Kolter”).  Kolter is directed to solid oral dosage forms with delayed release of active ingredient and high mechanical stability.  Kolter, title & abstract.  In this regard, Kolter clearly teaches tablets (Kolter, par. [0101]-[0106], Ex. 6 & Tables 11-12) containing:
“Kollicoat MAE 100 P” (Kolter, par. [0102] & [0106], Ex. 6 & Table 11), which is disclosed by Kolter as “methacrylic acid/ethyl acrylate copolymer” (Kolter, par. [0101]), thereby relating to the requirement of claim 1 for an “enteric polymer”; and
“Kollidon SR” (Kolter, par. [0102] & [0106], Ex. 6 & Table 11), which is disclosed by Kolter as “a formulated mixture of polyvinyl acetate and polyvinylpyrrolidone in the ratio 8:2 (=Kollidon® SR)” (Kolter, par. [0102]), thereby relating to the requirement of claim 1 for a “non-enteric polymer.”
Kolter also teaches teaches:
“methacrylic acid/ethyl acrylate copolymers” (Kolter, par. [0045]), i.e., the enteric polymer of the instant claims, “in concentrations of from 1 to 40%” (Kolter, par. [0046]); AND
“[t]he formulated mixture of polyvinyl acetate and polyvinylpyrrolidone is present in the preparations according to the invention in concentrations of from 10 to 80%” (Kolter, par. [0047]),” (for which both polyvinyl acetate and polyvinylpyrrolidone of “Kollidon SR” are interpreted as “non-enteric” polymers of the instant claims);
whereby Kolter broadly teaches a ratio of enteric polymer to non-enteric polymer ranging from 1:80 to 4:1, thereby relating to the requirement of claim 1 for “wherein the enteric polymer and non-enteric polymer are present in a ratio of 6:1 to 1:1.”  With regard to the requirement of claim 1 for “posaconazole,” see par. 7-8 of the 07/24/2020 Office action discussing US 2011/0123627 A1 by Fang et al.; and with regard to the requirement of claim 1 for a “mixture” obtained by “hot-melt extrusion,” see par. 10 of the 07/24/2020 Office action discussing the broader disclosure of Kolter.  However, Kolter’s 0099], Table 12, Ex. 6), while Kolter’s Ex.’s 1-5 have release profiles of:
24.4-32.0% at 2.19 hours (Kolter, par. [0075], Table 2, Ex. 1),
16.1-93.2% at 2 hours (Kolter, par. [0081], Table 4, Ex. 2),
17.4-87.7% at 2 hours (Kolter, par. [0087], Table 6, Ex. 3),
17.2-24.4% at 2 hours (Kolter, par. [0093], Table 8, Ex. 4), and
17.2-24.4% at 2 hours (Kolter, par. [0099], Table 10, Ex. 5),
WHEREAS the claimed composition “releases < 10% of the posaconazole in 0.1 M HCl after two hours.  See the instant published application, US 2018/0228798 A1, at par. [0013], which describes “[t]he pharmaceutical composition of the present invention is a gastro-resistant pharmaceutical composition,” wherein “[g]astro-resistant formulations are designed to release the drug in the intestines,” and “[a]ccording to the European Pharmacopoeia 8.0, gastro-resistant dosage forms are delayed-release dosage forms that are intended to resist the gastric fluid and to release their drug(s) in the intestinal fluid”; see attached European Pharmacopoeia, 8th Ed., Vol. 1 (2013), p. 292, “Delayed-release dosage forms,” p. 291, “Delayed-release solid dosage forms,” p. 292, “Delayed-release dosage forms,” p. 295, “Delayed-release dosage forms,” Table 2.9.3.-3, & p. 779, “Delayed-release dosage form,” as evidence that gastro-resistant dosage forms release have “not more than 10 per cent” after “2 h of operation.”  THEREFORE, Kolter, as a whole, appears to be directed to a release profile of GREATER than 10 percent after 2 hours, in an acidic environment, WHEREAS the release profile of the claimed invention is LESS than 10 percent, after 2 hours in an acidic environment, WHEREBY the claimed composition is distinguishable from Kolter.



Conclusion
Claims 1-21 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611